                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        IN RE CALIFORNIA BAIL BOND
                                   7                                                       Lead Case No. 19-cv-00717-JST
                                        ANTITRUST LITIGATION
                                   8    This Document Relates To:
                                                                                           ORDER VACATING HEARING
                                   9                   ALL ACTIONS

                                  10                                                       Re: ECF No. 30

                                  11

                                  12          Before the Court is Plaintiffs’ motion to appoint interim class counsel. ECF No. 30.
Northern District of California
 United States District Court




                                  13   Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b), the Court finds the
                                  14   matter suitable for disposition without oral argument. The hearing on this matter, currently
                                  15   scheduled for June 6, 2019, is hereby VACATED.
                                  16          If, however, any party advises the Court in writing by no later than two days from the date
                                  17   of this order that most or all of the argument for its side will be conducted by a lawyer who has
                                  18   been licensed to practice law for five or fewer years, and who has not previously presented
                                  19   argument before this Court, then the Court will reschedule the hearing at a time that is convenient
                                  20   to all parties in order to provide that opportunity. Counsel shall confer with each other, and the
                                  21   party requesting the rescheduling of the hearing shall identify the upcoming available dates on the
                                  22   Court’s calendar at which all counsel are available for the hearing.
                                  23          IT IS SO ORDERED.
                                  24   Dated: May 28, 2019
                                  25                                                    ______________________________________
                                                                                                      JON S. TIGAR
                                  26                                                            United States District Judge
                                  27

                                  28
